Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter 
Claims 1-10 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach, suggest or render obvious the limitations of the instant independent claims, particularly:
A centrifugal chiller comprising a compressor, condenser, expansion valve, and evaporator and an oil tank storing lubricant to be supplied to the compressor, an oil pump for supplying the lubricant from the oil tank to the compressor, and a control unit having a memory for storing a program and a processor executing this program to start the oil pump before the compressor starts, and then, when a reference period elapses after the startup of the pump, determines whether a differential pressure between the compressor inlet and the oil tank satisfies a compressor startup condition, starting the compressor if the compressor startup condition is satisfied and extending the operation of the oil pump for a predetermined period if the compressor startup condition is not satisfied as taught in instant independent claim 1, or 
an equivalent method for controlling a centrifugal chiller with such a structure as taught in instant independent claim 6.

In Japanese Publication 53-116849, a machine translation of which was provided by applicant with the Information Disclosure Statement of 7 April 2020, teaches a refrigerator system in which a compressor (7) is provided with an oil tank (11) having an oil pump (13) which is operated prior to the starting of the compressor (7) to supply lubrication to the compressor and controlled according to a method in which the compressor is not started until a predetermined oil pump pressure has been reached.  Although Publication 53-116849 teaches a variable period of time between the starting of the oil pump and the starting of the compressor, and this variable period being dependent of the pressure in the oil tank created by the pump, it does not teach features of the present invention such as the pump being operated for at least a reference period of time before the determination is made whether to extend the oil pump operation, the determination being based on a pressure differential between the pressure at the compressor inlet-side and the pressure in the oil tank, and the extension of the operation of the oil pump being a predetermined period of time as taught in the instant independent claims.

Japanese Publication No. 07-218010 A to Maeda, also provided by applicant with the Information Disclosure Statement of 7 April 2020, teaches a turbo-refrigerator compressor (1) provided with an oil tank chamber (15) and a switching control valve (17) and oil pump (20) and teaches that the oil pump is operated before the compressor is started but does not teach any of the specifics of such operation taught in the present invention including the initial reference period followed by the determination of whether to start the compressor or extend the operation of the oil pump by a predetermined period, this determination based on a pressure differential between the compressor inlet and the oil tank as recited in instant claims 1 and 6.

US Publication No. 2013/0047635 A1 to Shultz et al. teaches in ¶ 14-15 a control arrangement for a refrigeration system compressor (C) in which a solenoid valve (SV) in an oil return line is opened for a time prior to the starting of the compressor allowing oil to be provided to the compressor and to remove an undesirable high pressure differential across the compressor during startup but does not teach an oil pump being controlled according to this operation or the pressure differential being one between the compressor inlet side and an oil tank used specifically for extending the period of the solenoid valve being open prior to the compressor starting as taught in the instant independent claims.

US Patent No. 5,782,098 to Hirooka et al. teaches in col. 1, line 52-60 and col. 2, line 58-col. 3, line 15 a refrigeration unit in which, when the freezer is to be started, delays the starting of the freezer using a timer (8) and starts the operation of a lubricating oil pump (7) first until a specified time has passed, but does not teach the operation taught in the instant independent claims of the present invention, in which, after the specified time, a determination is made whether a pressure differential between the compressor inlet and the oil tank satisfies a startup condition, starting the compressor only if it does and otherwise delaying startup by an additional predetermined time.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C COMINGS whose telephone number is (571)270-7385. The examiner can normally be reached Monday - Friday, 8:30 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C COMINGS/Examiner, Art Unit 3763                                                                                                                                                                                                        31 March 2022

/JERRY-DARYL FLETCHER/Supervisory Patent Examiner, Art Unit 3763